Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Given the instant amendments made to the claims, the §§ 101, 102, 103 and 112(b) rejections have been withdrawn.
	However, after further consideration, the § 112(a) rejections have been maintained. While Examiner acknowledges Applicant’s arguments that “paragraphs [0074]-[0086] of the specification at least implicitly disclose an upper limit to these numbers of bytes and packets in the discussion of “flow” and flow information including “5-tuple information of a packet”, in which the term “flow” refers to a set of IP packets delivered within a limited time (paragraph [0074)]). This “limited time” suggests a time limited amount to the upper bound of the numbers of bytes and packets in the recited flows. Accordingly, all remaining claims in the application have been amended to recite, “wherein flow refers to a set of packets delivered within a limited time””, the rejection also stated that “Also, the specification does not, in any way, disclose any sort of “predetermination” of the variables and/or how such may be determined. Even in consideration of the “smallest natural number” that “M” and “N” could be, the fact remains that there are an interminable number of possible embodiments that such a limitation would encompass, nor is there is any supporting disclosure which teaches how such is determined to the “smallest natural number’”. The instant amendments and Applicant’s arguments fail to treat this aspect of the rejection and continues to apply to claims 2-5, 8, 16-19, and 22, therefore, this aspect of the rejection is maintained. The rejection has been updated to reflect the instant amendments, however, the thrust of the rejections with respect to at least this issue has been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 8, 16-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163.04 states that “The inquiry into whether the description requirement is met must be determined on a case-by-case basis and is a question of fact”, “A description as filed is presumed to be adequate, unless or until sufficient evidence or reasoning to the contrary has been presented by the examiner to rebut the presumption.” § 2163.04 requires that “The examiner, therefore, must have a reasonable basis to challenge the adequacy of the written description. The examiner has the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims” wherein “the examiner must set forth express findings of fact which support the lack of written description conclusion (see MPEP § 2163 for examination guidelines pertaining to the written description requirement)”.
Given that this is a first action on the merits in the instant application, the claims presented are original. MPEP § 2163, section (I)(A) states that “[I]ssues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art… An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function…Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process.”
Furthermore, MPEP § 2161.01, section I, instructs that “Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both…For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed… original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”
Claims 2 and 16 recite “storing” or the “session generation module” which “stores” “M following packets from the initial payload packet, among the packets forming the session, with the specified session information, wherein M is the smallest natural number that the size of the payload included in M packets from the initial payload packet is greater than K bytes (here, K is a natural number)”.
Claims 3 and 17 recite “the step of storing payloads of K bytes (here, K is a natural number) included in the session with the specified session information includes the step of storing” or the “session generation module stores” “M preceding packets of the session, with the specified session information; and M is the smallest natural number that the size of the payload included in M packets from the initial packet is greater than K bytes (here, K is a natural number)”.
Claims 4 and 18 recite “the step of storing” or wherein the “session generation module stores” “M following packets from an Nth packet (here, N is a natural number) of the session, with the specified session information; and M is the smallest natural number that the size of the payload included in M following packets from the Nth packet of the session is greater than K bytes (here, K is a natural number)”.
Claims 5 and 19 recite “the step of storing payloads of K bytes (here, K is a natural number) included in the session with the specified session information includes the step of storing” or wherein the “session generation module stores” “M following packets from an Nth packet (here, N is a natural number) of the session, with the specified session information; and N is the smallest natural number that the size of the payload included in N following packets from the initial packet of the session is more than G bytes (here, G is a natural number), and M is the smallest natural number that the size of the payload included in M following packets from the Nth packet of the session is greater than K bytes (here, K is a natural number)”.
Claims 8 and 22 recite “the step of storing” or wherein the “session generation module stores” “M packets (here, M is a natural number) included in the session with the specified session information includes the step of storing M following packets from an Nth packet (here, N is a natural number) with the specified session information; and wherein N is the smallest natural number that the size of the payload included in N following packets from the initial packet of the session is greater than G bytes (here, G is a natural number)”.
	Given the multitude of recitations to apparent variables “G”, “K”, “M”, and “N” when referencing a plurality of elements, the specification throughout also refers to these variables as being a “natural number” or even “predetermined natural numbers” or are otherwise “predetermined” (consider paragraphs 0117, 0120, 0126, and 0128-0129 as published). Also, “M” and “N” are referred to respectively as being the “smallest natural number” that “satisfies” a particular equation such that it is equal to “K” (paragraph 0128) or greater than or equal to “G” (paragraph 0129). 
However, the specification does not, in any way, disclose any sort of “predetermination” of the variables and/or how such may be determined. As is well known in the art, natural numbers have no upper bound, stretching to infinity. The specification is silent as to any sort of reasonable range of these “natural numbers” and/or any sort of reasonable or practicable embodiment(s) to support the use of such unbounded variables in order to support an adequate written description of the claimed limitations as noted above. There is no evidence of record that one skilled in the art would immediately envisage the embodiments to understand how the inventor intended the functions to be performed in conjunction with these unbounded natural number variables as claimed. Even in consideration of the “smallest natural number” that “M” and “N” could be, the fact remains that there are an interminable number of possible embodiments that such a limitation would encompass, nor is there is any supporting disclosure which teaches how such is determined to the “smallest natural number”. Quite simply, the claims’ scope through the use of these unbounded natural number variables is without bound and the specification lacks any sort of reasonable disclosure to support that Applicant had possession of the claimed invention at the time of filing. 
Therefore, in view of the specification and its lack of written description of these variables in conjunction with the claimed functionality, it does not appear that any of these functions could have been reasonably disclosed in the specification in such a manner in order to satisfy the written description requirement and claims 2-5, 8, 16-19 and 22 are rejected as failing to comply with the written description requirement.
Allowable Subject Matter
Claims 2-5, 8, 16-19 and 22 are allowed in light of the instant amendments to the claims which, when considered as a whole with the rest of the claimed limitations, are distinguished from the cited prior art.
This indication of allowable subject matter is contingent upon the anticipated resolution of the remaining issues detailed in this action. 
In the event that any amendment made to the claims changes the scope of the indicated allowable subject matter, further reconsideration of whether the claims continue to distinguish from the prior art or are otherwise subject to further rejection may be deemed necessary.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459